Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed on 02/09/2021 is duly acknowledged.
	Claims 1-24 as currently presented are pending in this application.
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-10; directed to “A method for obtaining fibers from plant meristematic cells”) in the reply filed on 02/09/2021 (see remarks, page 6) is acknowledged.
Accordingly, claims 11-24 (non-elected inventions of groups II-IV) have been withdrawn from further considerations.
Claims 1-10 (elected invention of group I; directed to “A method for obtaining fibers from plant meristematic cells”) have been examined on their merits in this action hereinafter.
Priority
	This application claims priority to Colombian application NC2017/0010115 filed on 10/04/2017.
Claim Objections
1.	Claim 3 (as recited) is objected to because of the following informalities: claim recites limitation of  “wherein the step of identifying and isolating the meristematic cambial cells of step (a) is performed by histological sections at a point of a plant identified by staining.”, wherein “step (a)” refers to a species of “a plant” as a “vegetable”.  Applicants are suggested to 
2.	Claim 8 (as recited) is objected to because of the following informalities:  claim 8 recites the limitations “wherein the step of inducing production of the fiber- like structures of step (c) is performed in in a first step and a second step…”, which should be amended to correct the recitation as “wherein the step of inducing production of the fiber-like structures of step (c) is performed in [[in]] a first step and a second step…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 3 (as presented) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 is directed to “The method of claim 1, wherein the step of identifying and isolating the meristematic cambial cells of step (a) is performed by histological sections at a point of a plant identified by staining.” The limitations of “at a point of a plant identified by staining” is confusing. It is not clear if the limitation “at a point” refers to “at a time point” when “a plant” (it is noted that step (a) recites “vegetable”, a species of “a plant” in claim 1) is identified, as a particular plant or vegetable, or it refers to a specific staining method step per se performed at a specific part of the plant, or at a specific stage of a plant life cycle and/or growth.  
2.	Claims 9 and 10 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The relevant claims presented by applicants are as follows:
“4. (Original) The method of claim 1, wherein the step of multiplying the meristematic cambial cells of step (b) is performed by in vitro cell culture of the meristematic cambial cells in a first culture medium.”

“7. (Original) The method of claim 4, wherein the step of inducing production of the fiber-like structures of step (c) is performed in a second culture medium.”

“9. (Original) The method of claim 7, wherein the second culture medium comprises macronutrients, micronutrients, vitamins, antioxidants, and phytohormones, wherein the phytohormones which are part of the second culture medium are different from the phytohormones present in the first culture medium.”

It is to be noted that instant claim 4 (from which claim 9 ultimately depends from) does not define the components of “a first culture medium” used in the process. It is not clear if the process of claim 4 requires a “phytohormones” components per se.  In addition, claim 9 requires that “the phytohormones which are part of the second culture medium are different from the phytohormones present in the first culture medium”, which renders the claimed process confusing.  Instant disclosure does not provide the details of the components of the “second culture medium” that were actually used for the step (c) (see instant specification, [0039]-[0042], [0064], [0068], [0070], in particular).  The Specification on page 17 discloses the following:

    PNG
    media_image1.png
    222
    701
    media_image1.png
    Greyscale

It is noted that the exact components of the “protofiber induction culture medium” (i.e. the “second culture medium”; see specification [0039], for instance) has been not fully disclosed by the applicants. Thus, from the recitation of claim 9, it is unclear, to an artisan in the art, as to how and in what aspect(s) the phytohormones are “different”, especially when claim 4 does not require such a component in the “first culture medium” to begin with.  The metes and bounds of the claimed invention does not appear to be fully defined. Claim 10, listing the type of “phytohormones” used in the “second culture medium” does not remove this ambiguity, and therefore it is also rejected as being indefinite for the same reasons as discussed above. Appropriate correction and/or explanation is required.
3.	Claim 9 (as presented) recites the limitation "the phytohormones present in the first culture medium" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 (directly depends from claim 7) which ultimately depends from claim 4, that does recites “a first culture medium”, however fails to provide an antecedent basis for the limitations of “phytohormones” in said first culture medium.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-10 (as presented) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (as currently presented) is directed to “A method for obtaining fibers from plant meristematic cells, the method comprising the steps of:
(a) identifying and isolating vegetable meristematic cambial cells; 
(b) multiplying the meristematic cambial cells; 
(c) inducing production of fiber-like structures from the meristematic cambial cells; and
(d) producing fibers from the fiber-like structures.” (taken herein as an in vitro process)

See also dependent claims 2-10, as presented by applicants.
It is noted that instant disclosure of record does not specifically define the term “vegetable” recited in method step (a) as presented in claim 1 (see specification, [0003]-[0005], for instance), and therefore has been taken for its plain meaning in light of the disclosure provided by applicants. The paragraphs [0005] and [0008] of the specification state the following:

    PNG
    media_image2.png
    158
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    96
    690
    media_image3.png
    Greyscale
 
In light of the guidance provided by the instant disclosure of record, the BRI of instant claims appears to encompass an in vitro process for obtaining fibers (via the active method steps a-d as recited in claim 1) from cultured meristematic cambium cells by propagating, inducing fiber-like structures and finally producing fibers from said fiber-like structures (all steps a to d, presumably performed in vitro under culture conditions that are not recited in claim 1; see also dependent claims 4-10, in particular), wherein the meristematic cambial cells can be isolated from any “vegetable” (i.e. any herbaceous edible plant, or meristamatic part thereof). 
However, the disclosure provided by applicants (see instant specification, pages 15-17, Examples 1-4, figures 7-13, in particular) specifically pertains only to woody plant specimen exemplified by apical meristem obtained from the germinated seedlings of Eucalyptus grandis (a woody plant species, mostly cultivated for its use in paper-pulp industry; see disclosure [0079]-[0083]). There is no disclosure for isolating “vegetable meristematic cambial cells” that are cultivated in vitro in culture conditions for inducing fiber-like structures (i.e. “protofibers”; see instant specification, [0013], in particular) and ultimately fibers therefrom, as required by the steps of claim 1, as currently presented. Also, no common structural/functional features of the process as claimed, at least in terms of fiber formation using the same generic steps a-d starting from isolated and cultured meristematic cambial cells of a “vegetable” plant specimen has been disclosed.  It is to be noted that no specific “cytokine” and/or combination of components in the culture medium including, for example, specific “phytohormones” for “inducing” (see step c in claim 1) or final fiber production step (i.e. from “fiber-like structures”. See step d in claim 1) using “protofiber induction culture medium” (see Example 4 on page 17 of the specification), in vitro culture of isolated “vegetable meristematic cambial cells” per se (although, per recitation of claim 9, “the phytohormones which are part of the second culture medium are different from the phytohormones present in the first culture medium”).
It is to be noted that the prior art does not provide specific guidance regarding such methods for obtaining fibers via in vitro cultivation of meristematic cambial cells isolated from a “vegetable” plant. Although, Ogita et al, 2012 (see NPL cited in applicant’s IDS dated 03/14/2019) disclose a xylogenic suspension culture model for studying the lignification process in vitro under culture conditions using Phyllostachys bamboo cells (a woody monocotyledonous plant species), especially in relation to xylogenic differentiations into fiber-like elements (FLEs) with cell wall thickening, and tracheary elements (TEs) with perforation in cell walls (see Ogita et al, abstract, Figures 2-5, “Discussion” on page 6, and entire section of “Methods”), they do not disclose specific culture conditions for inducing fiber-like structures and fibers from cambial cells isolated from meristem of vegetable plants. Since, Ogita et al disclose the fact that the effects of plant hormones (such as phytohormones) promoting lignification process in suspension culture appear to be species and cell type as well as growth stage specific (see section “Promotive factors of lignification” starting on page 2, and “Discussion” on page 6), such findings cannot be generalized and be applicable to any and all plant species such as any “vegetable” plant, as currently recited in claim 1.  Although, the culture medium comprising various components such as macronutrients, micronutrients, cytokines and/or phytohormones (such as Murashige and Skoog, MS medium with organic salts, with or without phytohormones and/or growth factors; see also disclosure from Kumar et al, 1991, cited in applicant’s IDS dated 03/14/2019; see abstract and entire section of “Materials and Methods”) are generically disclosed in vitro isolation and cultivation of “vegetable meristematic cambial cells”, and further induction using culture medium containing phytohormones for producing fiber-like structures (i.e. protofibers) and isolation of fibers produced therefrom, is lacking. In brief, the prior art lacks sufficient guidance with regards to the process as claimed for obtaining fibers from any vegetable plant meristematic cells via in vitro culture, as currently required by the claims. 
Therefore, considering the above discussed facts, applicants are not in possession of the entire scope of the process invention as currently claimed (see claim 1 in particular, and claims dependent therefrom). The current disclosure and/or guidance provided by applicants on record is lacking for such examples, and therefore, appropriate correction is required.
Prior Art Issues
	Instant claims appear to be free of prior art issues.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Hussey et al (2011; cited as ref. [U] on PTO 892 form)- “SND2, a NAC transcription factor gene, regulates genes involved in secondary cell wall development in Arabidopsis fibres and increases fibre cell area in Eucalyptus”, BMC Plant Biology, 2011, 11:173 (doi:10.1186/1471-2229-11-173) (disclose signaling and regulatory factors, and their effects on fiber development and lignification in plants species including  Arabidopsis and Eucalyptus species, wherein they disclose phenotypic differences in effects of transcription factor SND2 between woody and herbaceous stems and emphasize the importance of expression nd paragraph, and conclusion, for instance).
2.	Aloni (2015; cited as ref. [V] on PTO 892 form)- “Ecophysiological implications of vascular differentiation and plant evolution”, Trees, 2015, vol. 29, pages 1-16 (DOI 10.1007/s00468-014-1070-6; discloses major phytohormonal signals and role in regulation of vascular differentiation with respect to herbaceous and woody plants; see abstract, entire section “Hormonal control of xylem cell differentiation”, and conclusion on page 12, for instance).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657